101 F.3d 706
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Thomas L. CARUFEL, Defendant-Appellant.
No. 94-56281.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1996.*Decided Nov. 13, 1996.

Before:  PREGERSON, REINHARDT, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Thomas L. Carufel appeals pro se the district court's summary judgment and denial of his Fed.R.Civ.P. 59(a)(2) motion for a new trial.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a district court's grant of summary judgment.   Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995).  We review a district court's denial of a motion for a new trial for abuse of discretion.   California Sansome Co. v. United States Gypsum, 55 F.3d 1402, 1405 (9th Cir.1995).  We affirm.


3
After a review of the district court record, we agree with the district court that Carufel failed to present evidence at summary judgment to support his claim of "presumption of title."   We also agree with the district court that Carufel failed to present new evidence to support his claim with his Fed.R.Civ.P. 59(a)(2) motion for a new trial.  Accordingly, we affirm the district court's summary judgment and denial of Carufel's motion for a new trial.


4
Carufel's contention that his attorney provided ineffective assistance of counsel lacks merit.  In a civil case, there is generally no right to effective assistance of counsel.   Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir.1985) (per curiam).


5
Carufel's motion to file an oversized reply brief is granted.  Carufel's reply brief shall be filed.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3